Citation Nr: 0525181	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Whether the appellant has perfected an appeal of a claim of 
entitlement to nonservice-connected death pension benefits.




INTRODUCTION

The veteran served in the Philippine Guerilla and Combination 
Service from September 1941 to November 1945.  He died in 
July 1990, and the appellant is his widow.

This case arises on appeal from an August 2003 decision 
issued by the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO), 
that found that the appellant had not submitted a timely 
appeal with a July 2002 denial of her claim for nonservice-
connected death pension benefits.  

The issue of entitlement to nonservice-connected death 
benefits on the merits is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


FINDINGS OF FACT

1.  By letter dated July 29, 2002, the RO denied the 
appellant's claim of entitlement to nonservice-connected 
death pension benefits.    

2.  A notice of disagreement (NOD) addressing the issue was 
received at the RO in February 2003.  

3.  The RO issued a statement of the case (SOC) on May 28, 
2003.

4.  The appellant filed a substantive appeal on June 30, 
2003.




CONCLUSION OF LAW

A timely substantive appeal of the claim of entitlement to 
nonservice-connected death pension benefits was filed.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated July 29, 2002, the RO denied the appellant's 
claim of entitlement to nonservice-connected death pension 
benefits.  In February 2003, the appellant submitted a notice 
of disagreement.  

On March 10, 2003, the RO wrote to the appellant and told her 
that she could choose to have a Decision Review Officer (DRO) 
assigned to her case or follow the traditional appeal 
process.  She was told that if she did not respond within 60 
days, her case would be reviewed under the traditional appeal 
process.  

On May 28, 2003, the RO issued an SOC addressing the claim 
for entitlement to nonservice-connected death pension 
benefits.  The appellant was told that to complete her 
appeal, she had to file a formal appeal on or before July 29, 
2003.  A VA Form 9 was provided.  

On a VA Form 21-4138 received at the RO on June 3, 2003, the 
appellant requested review of her disagreement through the 
DRO process.  She signed by thumb mark.  On June 22, 2003, 
the RO returned the form to her and told her that forms and 
letters signed by thumb mark need to be witnessed by two 
disinterested persons.  The appellant returned the form to 
the RO with the signature of two witnesses on June 30, 2003.  
She also submitted a VA Form 9 dated August 7, 2003, to the 
RO on August 12, 2003.  She checked the box indicating that 
she was appealing the issue listed on the SOC.

In August 2003 the RO notified the appellant that she had not 
submitted a timely appeal with a July 2002 denial of her 
claim for nonservice-connected death pension benefits.  She 
perfected an appeal of this issue, and argues that she is 
illiterate and had to depend on her granddaughter, who had 
been on vacation, to read and explain the SOC to her.

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99 (August 18, 1999).  The initial question 
that must be resolved is whether the Board has jurisdiction 
to consider the foregoing issue. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2004); see also 38 C.F.R. § 20.201 (2004) 
(requirements for notices of disagreement).  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (2004).  

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  Thereafter, a claimant must file 
the substantive appeal within 60 days from the date the SOC 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2004).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
The Substantive Appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the Statement 
of the Case and any prior Supplemental Statements of the 
Case.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination, 
or determinations, being appealed.  The Board will not 
presume that an appellant agrees with any statement of fact 
contained in a Statement of the Case or a Supplemental 
Statement of the Case which is not specifically contested.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202 (2004).   
 
The decision of July 2002 denied entitlement to nonservice-
connected death pension benefits.  A timely NOD addressing 
this issue was received at the RO in February 2003.  The RO 
issued an SOC on May 28, 2003.  As noted above, a claim must 
be perfected by the filing of a substantive appeal within 60 
days after the mailing of an SOC or the remainder of the one-
year period after the mailing of notice of the initial 
determination, whichever is longer.  The one-year appellate 
period which expired on July 29, 2003 governed as the appeals 
period within which the appellant was required to perfect her 
appeal.  

The appellant perfected her appeal by filing a substantive 
appeal in a timely fashion.  The request for DRO review 
received on June 30, 2003 indicated continued disagreement 
with the denial of the foregoing claim.  Accordingly, the 
appeal was perfected, and the Board has jurisdiction to 
adjudicate this claim.  


ORDER

The appellant having perfected an appeal, the Board has 
jurisdiction to adjudicate the claim of entitlement to 
nonservice-connected death pension benefits.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).

In this case, the element 1 notice requirement was not 
satisfied because no document of record informed the 
appellant about what information and evidence not of record 
is necessary to substantiate her claim.  More specifically, 
no indication was provided as to what VA considered to be 
"acceptable evidence" of qualifying military service.  
Accordingly, because this element 1 notice error is of the 
type that would have the natural effect of producing 
prejudice to the appellant from the notice error in terms of 
the fairness of the adjudication, and because the Secretary 
has not shown that there was clearly no prejudice, a remand 
is required.  See Pelea v. Nicholson, U.S. Vet. App. No. 01-
1138 (August 5, 2005). 

Accordingly, this case is REMANDED for the following 
development:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim, i.e., acceptable evidence of 
qualifying military service, as well as 
what evidence is considered inadequate for 
purposes of showing qualifying service; 
(2) the information and evidence that VA 
will seek to obtain on her behalf; (3) the 
information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, furnish her a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


